  Case: 4:20-cv-00863-NCC Doc. #: 13 Filed: 07/17/20 Page: 1 of 2 PageID #: 197




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MICHAEL WATTLES                   )
and JENNIFER WATTLES,             )
                                  )
               Plaintiffs,        )
                                  )
v.                                )              Case No. 4:20-cv-00863-NCC
                                  )
WACHOVIA MORTGAGE CORP.,          )
WELLS FARGO BANK, N.A., and       )
SELECT PORTFOLIO SERVICING, INC., )
                                  )
               Defendants.        )

                                ENTRY OF APPEARANCE

          COMES NOW Hilary H. Sommer of the law firm of Bryan Cave Leighton Paisner, LLP,

and hereby enters her appearance on behalf of Defendants Wells Fargo Bank, N.A. and

Wachovia Mortgage Corp. in the above-captioned case.


                                    BRYAN CAVE LEIGHTON PAISNER LLP

                                    /s/ Hilary H. Sommer    ___
                                    Eric D. Martin, MO# 47558
                                    Hilary H. Sommer, #47898
                                    211 North Broadway, Suite 3600
                                    St. Louis, MO 63102
                                    Telephone: (314) 259-2000
                                    Fax: (314) 259-2020
                                    E-mail: eric.martin@bclplaw.com
                                    E-mail: hilary.sommer@bclplaw.com

                                    Attorneys for Defendants Wachovia Mortgage Corp. and
                                    Wells Fargo Bank, N.A.




602238122.1
  Case: 4:20-cv-00863-NCC Doc. #: 13 Filed: 07/17/20 Page: 2 of 2 PageID #: 198




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 17th day of July, 2020, the foregoing
document was filed using the Court’s Electronic Case Filing System, which will send notice to
all counsel of record.


                                                  /s/ Hilary H. Sommer




602238122.1
